Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 William James Akin, Appellant                         Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CR-13-
 No. 06-14-00178-CR         v.                         24791). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, William James Akin, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 16, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk